DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 6,283,104 B1) in view of admitted prior art of figure 13.
Regarding claim 1, Ito discloses  an igniter comprising: a switch element (NPN transistor 16) provided with an input electrode (collector C), an output electrode (emitter E) and a control electrode (Gate G); a first lead (wire connecting the primary with the collector electrode C) held in contact with the input electrode (C) of the switch element (16) and electrically connected to a primary coil  (6) of an ignition coil (3); a second lead (wire) that is grounded (GND); a third lead (wire connecting the current sensor resistor 20) spaced apart from the first lead (connecting the C to the primary coil) and the second lead (connecting E to GND); a first bonding wire connecting the output electrode (E) and the third lead (wire connecting R 20) to each other; a second bonding wire connecting the third lead (R 20 wire) and the second lead (E to GND) to each other; and a control IC (battery, resistors 17 and 32) that drives the switch element (16) based on an ignition instruction signal (50a) from an engine control unit (ECU 101) and that generates an ignition confirmation signal (51) based on a voltage of the third lead (current resistor wires) , the ignition confirmation signal (51) being outputted to the engine control unit (ECU 101); see figure 1. Note: lead interpreted to mean wire.
Ito is silent as to the control IC is mounted on the second lead.
Admitted prior art of figure 13 teaches a switch element  11 mounted on a first lead 404, and a control circuit 13 mounted on a second lead 402, which is to be grounded (GND).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito by mounting the control IC to 
Regarding claim 14, wherein the switch element (16) is an IGBT, the input electrode is a collector electrode (C), the output electrode is an emitter electrode (E), and the control electrode is a gate electrode (G).
Regarding claim 15, Ito discloses a vehicle comprising: an igniter set forth in claim 1; an ignition plug (4); an ignition coil (3) provided with a primary coil (6) connected to the first lead and a secondary coil (7) connected to the ignition plug (4); and an engine control unit (ECU 101) that generates an ignition instruction signal (50a) and outputs said signal to the igniter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 6,283,104 B1) in view of admitted prior art of figure 13 and further in view of Fukatsu et al. (US 5,558,074).
Ito in view of figure 13 discloses all the limitations as applied to claim 1, but is silent as to a bonding wire is made of Al.
Fukatsu discloses an ignition device having an aluminum bonding wire (col. 2, line 9 or line 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito by using aluminum boding wires as taught by Fukatsu to absorb thermal stress.
Allowable Subject Matter
Claims 16-30 are allowed over prior art of record.
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747